DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on October 26th, 2022, claims 1 and 9 have been amended. Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the video display".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-6 are drawn to a gaming system (machine).
Claims 7-16 are drawn to a method of conducting a drawing (process).
Claims 17-22 are drawn to a non-transitory computer readable medium (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process and/or certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A gaming system for conducting a drawing comprising:
a plurality of linked electronic gaming devices;
at least one processor; and
at least one non-transitory memory device that stores a plurality of instructions which,
when executed by the at least one processor, cause the at least one processor to:
track the amount of play of at least some of the players of the plurality of linked electronic gaming devices (mental process: a person can observe the amount of play being done on a gaming machine such as observing how many credits are being played per spin or how much money a player inserts into the device);
allocate electronic tickets to at least some of the players of the plurality of linked electronic gaming devices, the number of tickets allocated being related to the amount of play by each player (certain methods of organizing human activity: allocating tickets/vouchers/rewards according to a particular reward structure (i.e. game rules) such as earning one ticket per 10 spins);
determine whether one of the electronic tickets allocated to a player is associated with a primary drawing award, and if so display each symbol on the video display in the predetermined combination of symbols until the entire combination is displayed (certain methods of organizing human activity: performing a drawing according to game rules and revealing a prize if there is a win); and
if none of the tickets allocated to the player is associated with the primary drawing award, display fewer than all the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols being displayed being related to the number of electronic tickets allocated to the player (certain methods of organizing human activity: performing a drawing and revealing the winner/non-winners according to game rules).

Under broadest reasonable interpretation, independent claims 1, 7, and 17 cover the performance of the limitations in the mind and/or certain methods of organizing human activity, aside from the reference to various generic components (e.g. a plurality of linked electronic gaming devices, a processor, a memory device, a video display).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 7, and 17 recite the additional elements of a plurality of linked electronic gaming devices, a processor, a memory device, and a video display. The plurality of linked electronic gaming devices, processor, memory device, and video display are recited at a high level of generality (i.e. a processor performing generic computer functions like processing data, a display for displaying data/outputs, etc.) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. a processor for processing data, a display for displaying data/outputs, etc.). In other words, the claims invoke the plurality of linked electronic gaming devices, processor, memory device, and video display merely as tools to execute the abstract idea. Furthermore, the displaying of the symbols may be considered the insignificant extra solution activity as it is merely a mechanism used to reveal whether a win occurred without adding any meaningful limitation to the abstract idea. The plurality of electronic gaming devices are recited at a high level of generality (i.e. a generic gaming device performing generic computer functions like processing/displaying data), are generically recited, and do not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer/gaming device and merely using a computer/gaming device as a tool to perform an abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 1, 7, and 17 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the plurality of linked electronic gaming devices, processor, memory device, and video display are recited at a high level of generality (i.e. as generic devices performing generic functions like gathering data, processing data, displaying data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer/gaming device. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
stor[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-6, 8-16, and 18-22 inherit the same abstract idea as claims 1, 7, and 17.
Claims 2-6, 8-16, and 18-22 recite similar additional generating symbols, allocating prizes, determining, and revealing limitations that, under their BRI, fall within the mental process/certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/gaming device and merely using a computer/gaming device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Response to Arguments
Applicant’s arguments and Terminal Disclaimer, filed October 26th, 2022, with respect to the rejection(s) of claim(s) 1-22 under Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/11/2022